CONFESSION OF ERROR

PER CURIAM.
• The State properly concedes that due to a clerical error of the Department of Corrections the defendant was not given the appropriate credit for time served in state prison before being placed on community control. Pursuant to Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999), which was decided after the ruling below, the order under review is reversed and remanded for the trial court to review all pertinent records and calculate the appropriate credit for time served. See Myles v. State, No. 99-60, 732 So.2d 1225 (Fla. 3d DCA 1999).
Reversed and remanded with directions.